Title: From John Adams to Robert Thomson, 12 June 1798
From: Adams, John
To: Thomson, Robert


To the Federal Troop of Horse, at Newton in the County of Sussex and State of New Jersey,
Gentlemen
Philadelphia June 12 1798

Accept of my Thanks for this Address presented to me by Mr. Thomps Thomson your Representative in Congress.
I rejoice with you in the cordial Testimonies of Attachment to the Federal Government and its Administration, from the different Parts of the Union. Your favourable opinion and candid Approbation, are as agreable to me, as your martial Spirit to Support your national Independence with your Lives and fortunes is glorious to yourselves. Your kind Wishes for my health are returned with Gratitude
John Adams